           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,            )
                                     )
                   Plaintiff,        )
                                     )
v.                                   )     Case No. 19-00087-01-CR-W-HFS
                                     )
CAROL L DILLE,                       )
                                     )
                   Defendant.        )


                   MOTION TO MODIFY BOND and ADD
                    COUNTY TO PERMITTED TRAVEL

      COMES NOW the defendant, Carol L. Dille, by and through her counsel,

Travis D. Poindexter, Assistant Federal Public Defender for the Western

District of Missouri, and moves this Court, to include Johnson County,

Missouri, in Ms. Dille’s permitted travel counties. Ms. Dille owns property in

Johnson County, Missouri, that she intends to sell.     In order to facilitate a

sale, Ms. Dille needs to be able to travel to the property. In support, Ms. Dille

offers the following:

                         SUGGESTIONS IN SUPPORT

      1.    On March 6, 2019, a seven-count indictment was filed charging

the defendant with three counts of Wire Fraud in violation of 18 U.S.C. §§

1343; one count of Theft of Government Money in violation of 18 U.S.C. §§

641; one count of Aggravated Identity Theft in violation of 18 U.S.C. §1028A;

and two counts of Bankruptcy Fraud – False Oaths and Claims in violation of

18 U.S.C. § 152.

      2. On March 13, 2019, Ms. Dille was granted a personal recognizance

bond at the time of her Initial Appearance.

        Case 4:19-cr-00087-HFS Document 12 Filed 05/31/19 Page 1 of 2
      3.    To date, Ms. Dille has been fully compliant with her conditions of

release.

      4.    Ms. Dille requests permission to include Johnson County, Missouri,

in Ms. Dille’s permitted travel counties.

      5.    Counsel   has contacted Ms.       Dille’s   Pretrial Officer,   Angela

Palmerton, and she has no objection to Ms. Dille’s additional travel county.

      WHEREFORE, the defendant, Carol L. Dille, respectfully requests this

Court, to grant her permission to include Johnson County, Missouri, in Ms.

Dille’s permitted travel counties.



                                            Respectfully submitted,


                                            /s/ Travis D. Poindexter
                                            Travis D. Poindexter
                                            Assistant Federal Public Defender
                                            818 Grand, Suite 300
                                            Kansas City, MO 64106
                                            (816) 471-8282
                                            ATTORNEY FOR DEFENDANT




                         CERTIFICATE OF SERVICE

      In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule

5(b), Fed. R. Civ. P., it is hereby CERTIFIED that the foregoing motion was

electronically filed and sent on the ECF system.

                                            /s/ Travis D. Poindexter
                                                 Travis D. Poindexter

                                        2


        Case 4:19-cr-00087-HFS Document 12 Filed 05/31/19 Page 2 of 2
